Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
           This action is in response to the communication filed on 12/1/2021. 
Claims 1-6 are allowed. 
Allowable Subject Matter
Claims 1-6 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Examiner Comment
Claim 5 is amended to depend on claim 4, which is currently corrected. 
Additionally, reason of allowance and other details such as prior art is same as described in NOA dated 12/28/2021.

CLAIM LISTING
This listing of claims will replace all prior versions, and listings, of claims in the application:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431